Citation Nr: 0123200	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from July 1970 to 
November 1970, and from August 1990 to October 1990, with 
approximately 20 years of service in the Army Reserve and the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for hearing loss and tinnitus.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
hearing loss and tinnitus are not related to his service.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 
(2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000) redefined 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO had 
the benefit of the explicit provisions of the VCAA at the 
time of the decision on appeal, and the Board finds that VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The appellant was notified in the 
RO's February 2001 decision that the evidence did not show 
that the criteria had been met for service connection for 
hearing loss, or tinnitus.  Those are the key issues in this 
case, and the rating decision, as well as the statement of 
the case (SOC), informed the veteran of the relevant 
criteria.  In addition, the SOC cover letter sent to the 
veteran detailed the types of evidence needed to substantiate 
the claims.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and the SOC sent to the appellant informed him of 
the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran has not referenced any obtainable evidence not of 
record that might aid his claims or that might be pertinent 
to the basis of the denial of these claims.  The RO also 
obtained non-VA medical records, and has obtained the 
veteran's Reserve medical records, and all available records 
were requested from the National Personnel Records Center.  A 
VA examination covering the disability in issue was performed 
in November 2000.  This report shows that the RO has 
attempted to obtain a medical opinion.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

A review of the veteran's notice of disagreement, received in 
March 2001, shows that the veteran does not argue that he was 
diagnosed with these disorders during active duty; rather, he 
asserts that his hearing loss and tinnitus developed as a 
result of exposure to noise during active duty.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz (Hz) are 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (2000).

The veteran's service medical records from his first period 
of active duty are not of record and appear to be 
unavailable.  The veteran's medical records from his Army 
Reserve unit include a "quadrennial" examination report, 
dated in October 1983, which shows that the veteran had 
hearing loss in both ears as defined at 38 C.F.R. § 3.385.  A 
quadrennial examination report, dated in October 1991, shows 
hearing loss as defined at 38 C.F.R. § 3.385 in the right ear 
only. 

A report from Kathleen Bartels, Ph.D., dated in March 2000, 
shows that the veteran was found to have bilateral, 
symmetrical, moderate noise-induced sensorineural hearing 
loss about 1,000 Hertz.  His speech discrimination scores 
were 78 percent in the right ear and 82 percent in the left 
ear.  The recommendations were that the veteran receive 
tinnitus management, enter a hearing conservation program, 
and receive binaural amplification.  

A report from Earl Bowie, M.D., dated in September 2000, 
shows that Dr. Bowie stated that the veteran had a noise-
induced hearing loss pattern and would probably benefit from 
hearing aids.  Dr. Bowie added, "He has a long occupational 
exposure (29+ years) of noise exposure, which probably 
accounts for his hearing loss."  

A VA audio examination report, dated in November 2000, shows 
that the veteran complained of severe tinnitus AU (both ears) 
over the past 10-15 years.  He gave a history of military 
noise exposure to armor tank noise during training for a few 
months, and driving large trucks for 10 years.  He gave an 
occupational history of occasional noise exposure while 
working as a construction engineer supervisor for the past 
15-16 years.  The diagnosis noted that there was mild to 
moderate sensorineural hearing loss, 2000-8000 Hertz, both 
ears, and that since no audiological testing had been done 
while in the service, or soon after, it was not possible to 
state whether the veteran's hearing loss was due to noise 
exposure/acoustic trauma during service, after service (i.e., 
occupational), advancing age, or some other cause.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2000).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 1991); 38 C.F.R. § 3.6(a) and 
(d)(2000).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2000).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

The Board finds that the preponderance of the evidence is 
against the claim.  The first evidence of hearing loss is 
found in a 1983 Army Reserve examination report.  This is 
more than 12 years after separation from the veteran's first 
period of active duty.  In addition, the Board notes that the 
claims file does not contain competent evidence showing that 
there is a nexus between either hearing loss or tinnitus and 
either period of the veteran's active service, or any period 
of active duty for training or inactive duty training, which 
would otherwise show a nexus between the claimed disabilities 
and his service.  See 38 U.S.C.A. §§ 101 (22), (23), 1110.  
In this regard, Dr. Bowie related the veteran's hearing loss 
to 29-year history of occupational noise exposure, and the 
examiner who performed the November 2000 VA audio examination 
stated that there was insufficient data to offer an opinion.  
Accordingly, the claims must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has hearing loss 
and tinnitus as a result of his service.  To the extent that 
the veteran's statements may be intended to represent 
evidence of continuity of symptomatology, without more, his 
statements are not competent evidence of a nexus between 
hearing loss or tinnitus and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
hearing loss and tinnitus must be denied. 

In reaching these decisions, the Board considered the 
"benefit of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102).


ORDER


Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

